Citation Nr: 1230532	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-49 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for a lumbosacral strain with degenerative disc disease (claimed as a back disability).  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a fungal disorder.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  

4.  Eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 (educational benefits).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1944 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) `Regional Office (RO) in St. Petersburg, Florida.  These claims were previously remanded by the Board in September 2010 for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The February 1948 rating decision denying the claim of entitlement to service connection for a fungal condition was not appealed and is, therefore, final.  

2.  Evidence received since the February 1948 rating decision is both new and material, and as such, the claim of entitlement to service connection for a fungal condition is reopened.  

3.  The symptoms associated with the Veteran's lumbosacral strain are unknown, as he has failed to report to numerous scheduled VA examinations without showing good cause.  

4.  The Veteran is not totally unemployable solely because of his service-connected disabilities.  

5.  The Veteran does not have a permanent total service-connected disability as required for benefits under 38 U.S.C.A. § Chapter 35.  



CONCLUSIONS OF LAW

1.  The February 1948 rating decision denying the Veteran's claim of entitlement to service connection for a fungal condition is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the claim of service connection for a fungus condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for establishing entitlement to an initial disability evaluation in excess of 10 percent for a lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2011).

4.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).  

5.  The criteria for establishing entitlement to DEA benefits pursuant to 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. §§3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the unfavorable rating decision pertaining to the claimed fungal condition was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Letters sent to the Veteran in September 2008 and August 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The claim was subsequently readjudicated.  These letters also provided the Veteran with notice on how to support a claim for TDIU benefits.  

The Veteran's claim for an increased disability evaluation for his back disability arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Finally, regarding the claim for DEA benefits under Chapter 35, it does not appear that the provisions of the VCAA apply to claims for educational benefits under this Chapter.  See e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nonetheless, the August 2009 letter notified the Veteran of how to establish entitlement to this benefit.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran was afforded a VA examination of the feet in April 1999.  VA also tried on numerous occasions to schedule the Veteran for VA examinations associated with his back disability.  However, the Veteran failed to report to these examinations and has yet to provide VA with a statement of good cause.  VA has also obtained the records of the Veteran's outpatient treatment with VA and copies of private treatment records have also been associated with the claims file.  The Social Security Administration (SSA) also notified VA in June 2009 that after an exhaustive and comprehensive search of their records, they were not able to locate any records for this Veteran.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand directives of September 2010.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional records and undertook multiple attempts to schedule the Veteran for a medical examination.  However, as already noted, the Veteran failed to report without demonstrating good cause.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Increased Evaluation for a Back Disability

Service connection for a back disability was granted in a July 2008 Board decision.  In an October 2008 rating decision, a 10 percent disability evaluation was assigned under Diagnostic Code 5242, effective as of January 29, 1999.  VA received a timely notice of disagreement from the Veteran in November 2008 concerning the assigned rating.  The assigned rating was continued in an October 2009 statement of the case, which the Veteran appealed to the Board in December 2009.  

According to a March 2004 private treatment note, the Veteran reported a 60 year history of back pain.  The Veteran reported that his pain increased with standing and decreased with rest.  He denied any pain radiating into the legs.  Examination revealed the Veteran to stand easily and forward bend to where his hands were well down below his knees.  The back did reveal some loss of lordosis but it was non-tender to palpation.  The Veteran was diagnosed with low back pain and spondylosis without evidence of radicular component.  

The record also contains a statement from a private physician with the initials E.D.S. dated October 2005.  According to Dr. S, the Veteran was seen in July 2005 for low back pain that was quite severe and to the point of disabling him.  It was noted that the severity of the Veteran's symptomatology fluctuated.  Dr. S noted a diagnosis of severe degenerative arthrosis and disc disease of the lumbar spine most marked at L4-L5-S1.  

The record also contains a magnetic resonance image (MRI) of the lumbar spine dated April 2008.  It was determined that the Veteran suffered from moderate degenerative changes throughout the lumbar spine.  There was also disc space narrowing at T12-L1 and L5-S1.  

In May 2011, VA notified the Veteran that he was going to be scheduled for a VA examination, and that if he did not appear for this examination, his claim would be rated based on the evidence of record.  In May 2011, the Veteran notified VA that he wished to reschedule his examination scheduled for July 2011.  VA subsequently contacted the Veteran in October 2011, again notifying him that he was to be scheduled for an examination for November 2011 and that failure to appear for this examination without good cause his claim would be rated based on the evidence of record.  The Veteran failed to report to this examination.  He also failed to report to subsequent examinations scheduled in December 2011 and January 2012.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected low back disability at any time during the pendency of this claim.  When a Veteran fails, without good cause, to report for a scheduled examination in a claim for an increased rating, VA regulations provide that such claim will be denied on that basis.  See 38 C.F.R. § 3.655(b).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).  The Veteran has not submitted any statement to demonstrate good cause for his failure to report to so many examinations.  

The Board has considered the previously outlined evidence already of record.  However, this evidence provides VA with no information to determine the proper disability evaluation.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Because of the Veteran's failure to report for any examination, VA is unable to determine what, if any, limitation of motion is experienced by the Veteran.  No other symptomatology can be determined either.  As such, the Veteran's claim must be denied.  




New and Material Evidence to Reopen a Claim for a Fungus Condition

The Veteran was previously denied service connection for a fungus condition in a February 1948 rating decision.  The Veteran did not appeal this decision in a timely fashion and it is now final.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim was previously denied in February 1948 because there was no evidence of a fungal condition in service, at discharge or subsequent to service.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact.  With that having been said, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a fungal condition of the feet has been submitted.  

A February 2003 VA outpatient treatment note indicates that the Veteran had a diagnosis of onychomycosis.  An August 2003 note from a private physician with the initials M.R.G. indicates that the Veteran was being treated with Lamisil for a bilateral toenail fungus.  It was also noted that it was "clinically possible" that the fungal infection dated back to military service.  The Veteran also testified at a hearing before a Board Member in July 2003.  During this hearing, the Veteran asserted that he had fungal infections during military service and that he suffered from a fungal condition since that time.  

As the above evidence directly relates to an unestablished fact necessary to establish the Veteran's claim, it qualifies as new and material evidence.  The claim of entitlement to service connection for a fungal infection is reopened.  

Entitlement to Service Connection

The Veteran's service treatment records do not reflect that he suffered from a chronic skin disorder, such as a fungal infection of the feet, during his active military service.  The Veteran's October 1946 discharge examination also notes that the skin was normal.  There was also no mention of a fungal infection during examination of the feet, instead only noting pes planus that existed prior to service.  

Post-service evidence also fails to demonstrate that the Veteran suffered from a chronic fungal infection.  In a statement dated November 1947, the Veteran asserted that he was suffering from a fungal condition of the abdomen, groin and legs that he believed was incurred in service.  However, the medical evidence of record available at this time did not reflect any fungal infection.  A November 1947 VA examination report notes callous formation over the heads of the metatarsals.  However, there was no mention of a fungal infection of the skin at this time.  The record contains no additional evidence of a fungal infection, and according to a March 1978 VA examination of the feet, both of the Veteran's feet were of normal color and temperature.  There was no mention of a fungal infection of either foot.  

The next evidence of record of a fungus condition is the Veteran's claim of January 1999 - some 53 years after his separation from active duty.  The Veteran reported that he had a fungus condition on both feet.  The Veteran was afforded a VA examination of the feet in April 1999.  The examination report makes no mention of a fungal condition involving either foot.  

As already noted, the record also contains an August 2003 note from a private physician with the initials M.R.G. indicating that the Veteran was being treated with Lamisil for a bilateral toenail fungus.  It was also noted that it was "clinically possible" that the fungal infection dated back to military service.  A November 2003 VA outpatient treatment record confirmed a diagnosis of onychomycosis.  Subsequent VA outpatient treatment records continue to reflect diagnoses of onychomycosis and calluses of the right foot, but none of these records suggest any relationship to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a fungal infection of the feet.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

The Veteran's service treatment records fail to reflect that he suffered from a chronic skin or fungal condition during military service, and his separation examination reflects that an evaluation of the skin was normal.  Post-service medical records also fail to reflect that the Veteran suffered from a chronic fungal condition following his separation from active duty.  In fact, the first diagnosis of record of a fungal condition is in 2003.  This is more than 55 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the lack of medical treatment or diagnosis of a condition for more than half of a century tends to suggest that this condition has not been chronic since military service.  Finally, the record contains no competent and credible evidence linking this disability to military service.  As such, service connection is not warranted.  

The Board recognizes that the Veteran has indicated on multiple occasions that he has suffered from a fungal condition since his separation from military service.  As a lay person, the Veteran is certainly competent to offer this type of testimony.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  The Veteran's feet were examined in 1947, 1978 and 1999, and none of these examination reports reflect any type of fungal infection.  Also, the Veteran originally claimed he suffered from a fungal infection of the abdominal, groin and legs.  He made no mention of the feet at this time, calling into question his current assertion that he has always suffered from a fungal infection of the feet.  In light of the lack of evidence of a fungal infection mentioned upon numerous examinations, and because of the inconsistent nature of the Veteran's claim over time, the Board does not find his assertion of chronic foot fungus since military service to be credible.  

The Board further recognizes that the record does contain an August 2003 statement from a private physician suggesting that it was "clinically possible" that the fungal infection dated back to military service.  However, statements of mere possibility are insufficient to warrant service connection.  Bostain v. West, 11 Vet. App. 124 (1998).  Furthermore, the physician offered no rationale or underlying evidence in support of this assertion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Since there is no underlying reason or support for the opinion offered by Dr. G in 2003, the Board does not find it to be probative.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a fungal condition must be denied.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for pes planus (rated as 50 percent disabling) and a low back disorder (rated as 10 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

In the present case, there is no evidence to demonstrate that the Veteran is unemployable as a result of his service-connected disabilities.  The Veteran has asserted that his service-connected disabilities render him unemployable.  In a lengthy statement dated March 2003, the Veteran reported that he could not obtain gainful employment because of his back pain.  During his July 2003 hearing, the Veteran also testified that he could not do a job standing up because of his back.  

Regrettably, the Veteran's assertions cannot be supported.  As noted in the previous section, the Veteran has not attended any of the VA examinations scheduled to determine the current severity of his back disability.  These examinations would have included a discussion of the Veteran's overall occupational impairment, pain and limitation of daily activities.  Because of this failure to assist VA in the development of his claim, despite numerous attempts on the part of VA, evidence of unemployability is not of record.  See Wood, 1 Vet. App. at 193.  Therefore, a remand instructing the RO to refer the Veteran's case to the Compensation and Pension Director for consideration under 38 C.F.R. § 4.16(b) is not warranted.  

The Board notes that the Veteran has also alleged on numerous occasions that he was granted a 100 percent disability evaluation by a VA ombudsman, but that VA would not grant him this benefit.  The Board cannot not know what the Veteran was in fact told, or what the Veteran believes he was told, by this individual.  Nonetheless, an ombudsman does not have the statutory authority to grant benefits on his or her own.  As such, any insinuation by a VA ombudsman that the Veteran was now granted disability benefits at 100 percent would be invalid.  There is nothing in the evidence of record to suggest that the Veteran has ever been granted a 100 percent disability evaluation by a VA office or individual with the statutory authority to in fact grant benefits.  

The Veteran also submitted a statement from an attorney who reportedly worked with him in the past.  According to this individual, the July 2008 Board decision raised an issue of entitlement to a 100 percent disability evaluation and that this issue had yet to be adjudicated.  However, this assertion is incorrect, as the claim of entitlement to TDIU benefits is currently on appeal.  

Finally, the Board notes that the Veteran alleged in a statement dated April 2011 that he was entitled to a 100 percent disability evaluation because he was "60% disabled and 20% on two counts," totaling 100 percent.  It is unclear how the Veteran arrived at these numbers, as the evidence demonstrates that he is service-connected for pes planus (rated as 50 percent disabling) and a back disability (rated as 10 percent disabling), for a total disability evaluation of 60 percent.  The Veteran is not service-connected for any other disability.  The Veteran suggested in a February 2012 statement that the Board had granted two counts in his favor, and because of this, he was owed a 100 percent disability evaluation.  However, while the July 2008 Board decision did find new and material evidence sufficient to reopen a claim of service connection for a back disorder, and subsequently granted service connection for a back disorder, this has already been found to be 10 percent disabling and is responsible for raising the Veteran's overall disability evaluation to 60 percent.  The Board has never granted any benefits in addition to those already included in the Veteran's 60 percent disability evaluation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.

Chapter 35 Educational Benefits

Finally, the Veteran contends that he is entitled to Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. § Chapter 35.  Basic eligibility for Chapter 35 benefits requires that the Veteran was discharged from service under conditions other than dishonorable or died in service, and that the Veteran has a permanent total service-connected disability, or, a permanent total service-connected disability was in existence at the date of the Veteran's death, or, the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  As the Veteran does not have a permanent total service-connected disability in this case, DEA benefits under Chapter 35 are not warranted.  





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a fungal condition is reopened.  

Service connection for a fungal condition is denied.  

An initial disability evaluation in excess of 10 percent for a lumbosacral strain with degenerative disc disease is denied.  

Entitlement to TDIU benefits is denied.  

Entitlement to DEA benefits under 38 U.S.C.A. § Chapter 35 is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


